Citation Nr: 0609838	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-07 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder. 


REPRESENTATION

Appellant represented by:	Ralph A. Young


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Entitlement to service connection for a back disorder was 
denied in a February 1980 rating decision.  As the veteran 
did not appeal that decision, it is final.  38 U.S.C.A. § 
7105 (West 2002).  Thus, regardless of any RO action, the 
current claim to reopen may be considered on the merits only 
if new and material evidence has been submitted since the 
February 1980 rating decision.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005). 

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part. 


FINDING OF FACT

The evidence added to the record since the February 1980 
rating decision is not duplicative or cumulative of evidence 
previously of record, and it raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a back disorder.



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a back disorder was brought about 
by his military service. As noted above, this claim has been 
the subject of a prior RO decision.  In February 1980, the 
claim was denied because, although service medical records 
were positive for low back pain and a diagnosis of tenderness 
in the lower back, the veteran at the time had full range of 
motion and, furthermore, no residual disability was later 
shown on the separation examination.  The Board observes that 
in February 1980, there was no competent evidence that the 
appellant then suffered from a back disorder.

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the matter 
on any basis, in this case, since the RO's February 1980 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the final 
denial.  In this regard, the evidence includes, for the first 
time, a postservice diagnosis of chronic back pain.  
Specifically, in a September 2002 VA treatment record, the 
veteran was diagnosed with chronic back pain after presenting 
with complaints of back pain.  

As service connection may be granted where disability was 
caused or aggravated by military service, or where arthritis 
of the spine was manifested to a compensable degree within 
one year after service, 38 C.F.R. §§ 3.303 (2005), the 
September 2002 VA treatment record is so significant that it 
must be considered to fairly address the merits of the claim.  
Hence, the Board finds that the additional evidence is new 
and material, 38 C.F.R. § 3.156(a), and the claim of 
entitlement to service connection for back disorder is 
reopened. 38 U.S.C.A. § 5108.

Regarding the application of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to the extent indicated, the decision constitutes a 
complete grant of the maximum benefit allowable by law or 
regulation. Therefore, a discussion of the Veterans Claims 
Assistance Act of 2000 and the effect it had as to whether 
the appellant's claim should be reopened is not required.


ORDER

The claim of entitlement to service connection for a back 
disorder is reopened. 


REMAND

While the veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
back disorder, given the state of the law and evidence as 
discussed below, the Board finds that the underlying claim 
must be remanded for further evidentiary development before 
the merits may be addressed.

From the veteran's statements to the RO in January 2003, 
March 2003, March 2004, and September 2004, as well as the 
January 2006 Board hearing, it is clear that he informed VA 
that he had been treated for back pain by the U.S. Army's 
97th General Hospital in Frankfurt, Germany, to which he had 
been transferred from the 11th aid station in Fulda, Germany.  
The exact dates of treatment are unclear but the time periods 
the claimant references are between July and September 1977 
and between July and October 1978.  In the March 2004 
statement, he specifically informs the RO that treatment 
evidence to support his claim can be obtained from the 
morning reports of "A" Troop, 1/11 Armored Cavalry 
Regiment.  In the September 2004 statement, he specifically 
informs the RO that treatment evidence to support his claim 
can be obtained from morning reports/SIDPERS records.  

In this regard, while the National Personnel Records Center 
(NPRC) was contacted by the RO in an attempt to secure some 
service medical records identified by the veteran, the 
request to NPRC was incomplete and did not address the period 
between August and September 1997.  Therefore, a remand to 
attempt to obtain these latter records is required.  If no 
additional records are available, a formal written 
unavailability memorandum must be added to the claims file.  
38 U.S.C.A. § 5103A(b) (West 2002). 

The veteran is hereby notified that the record is negative 
for a diagnosis of back disorder for over twenty years 
following service.  Hence, while he has testified that he was 
not treated post service for many years due to a lack of 
financial resources, the appellant should still be invited to 
submit competent medical evidence linking any current back 
disorder to service.  

Under 38 U.S.C.A. § 5103A(d) (West 2002) VA must provide a 
medical examination or obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  Therefore, if after securing the records detailed 
above a chronic in-service back disorder is shown, or if the 
veteran submits a favorable medical opinion linking a current 
back disorder to service, then he should be afforded a VA 
examination to obtain medical opinion evidence as to the 
relationship, if any, between his current back disorder and 
military service.  

Therefore, the appeal is REMANDED for the following:

1. The RO is contact the NPRC and request 
the veteran's purportedly missing service 
medical and personnel records, to 
specifically include clinical records 
from the U.S. Army's 97th General 
Hospital in Frankfurt, Germany and the 
11th Aid Station in Fulda, Germany; 
morning reports from "A" Troop, 1/11 
Armored Cavalry Regiment; and morning 
reports from SIDPERS.  Effort should be 
made to secure and otherwise associate 
with the record all necessary 
documentation to corroborate the 
veteran's claim to have been treated for 
a back condition at the two medical 
facilities in Germany.  The RO is to pay 
particular attention to securing records 
for July to September 1977 and July to 
October 1978, the time period during 
which the claimant indicates he recalls 
being treated.  If any of the pertinent 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claims file.  The 
veteran is to be notified in writing.  
Because these are Federal records, if 
they cannot be secured, a written 
unavailability memorandum must be 
prepared and added to the claims folder.

2. The RO should inform the veteran that 
the record is negative for a diagnosis of 
a back disorder for over twenty years 
after service.  Accordingly, the veteran 
is to again be invited to submit medical 
opinion evidence linking a current back 
disorder to service.  

3. If after completion of the foregoing a 
favorable medical opinion is offered 
linking a current disorder to service, or 
if new service medical records show some 
indication of a chronic in-service back 
disorder, then the veteran should be 
afforded a VA orthopedic examination.  
The claims folder is to be provided to 
the physician for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the physician should be accomplished and 
all clinical findings should be reported 
in detail.  Thereafter, the physician is 
to provide answers to the following 
questions:  Is it at least as likely as 
not (i.e., is there a 50/50 chance) that 
a chronic back disorder was incurred in 
or aggravated by military service?   If 
the veteran's diagnosis includes 
arthritis, verified by X-ray, is it at 
least as likely as not that arthritis was 
compensably disabling within the first 
year following the appellant's separation 
from active duty in 1979?  A complete 
rationale explaining the reasons for any 
proffered opinion should be provided.

Note: In providing the above opinion, the 
examiner should specifically address 
NPRC's confirmation or failure to confirm 
the veteran's claim regarding his 
treatment for back problems by the U.S. 
Army's 97th General Hospital in 
Frankfurt, Germany and the 11th aid 
station in Fulda, Germany. 

4. After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO is to 
implement corrective procedures at once.

5. The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, which should address all 
evidence received in the claims files 
since the March 2004 supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.  The RO is 
advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


